                                            Case 19-14300                       Doc 36             Filed 05/24/19                   Page 1 of 52                                 5/24/19 3:33PM


 Fill in this information to identify your case:

 Debtor 1                   Christopher Brian Dorsey
                            First Name                           Middle Name                          Last Name

 Debtor 2
 (Spouse if, filing)        First Name                           Middle Name                          Last Name


 United States Bankruptcy Court for the:                  DISTRICT OF MARYLAND

 Case number           19-14300
 (if known)                                                                                                                                                       Check if this is an
                                                                                                                                                                  amended filing



Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                             12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 Part 1:        Summarize Your Assets

                                                                                                                                                                 Your assets
                                                                                                                                                                 Value of what you own

 1.     Schedule A/B: Property (Official Form 106A/B)
        1a. Copy line 55, Total real estate, from Schedule A/B................................................................................................   $             723,330.00

        1b. Copy line 62, Total personal property, from Schedule A/B.....................................................................................        $             474,280.00

        1c. Copy line 63, Total of all property on Schedule A/B...............................................................................................   $          1,197,610.00

 Part 2:        Summarize Your Liabilities

                                                                                                                                                                 Your liabilities
                                                                                                                                                                 Amount you owe

 2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
        2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D...                                    $             925,607.80

 3.     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
        3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................                          $                      0.00

        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F............................                            $             280,834.48


                                                                                                                                     Your total liabilities $             1,206,442.28


 Part 3:        Summarize Your Income and Expenses

 4.     Schedule I: Your Income (Official Form 106I)
        Copy your combined monthly income from line 12 of Schedule I................................................................................             $              13,498.22

 5.     Schedule J: Your Expenses (Official Form 106J)
        Copy your monthly expenses from line 22c of Schedule J..........................................................................                         $              24,154.96

 Part 4:        Answer These Questions for Administrative and Statistical Records

 6.     Are you filing for bankruptcy under Chapters 7, 11, or 13?
             No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

           Yes
 7.     What kind of debt do you have?

                Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
                household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

            Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
            the court with your other schedules.
 Official Form 106Sum           Summary of Your Assets and Liabilities and Certain Statistical Information                        page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                     Best Case Bankruptcy
                                        Case 19-14300                Doc 36     Filed 05/24/19            Page 2 of 52                        5/24/19 3:33PM

 Debtor 1      Christopher Brian Dorsey                                                   Case number (if known) 19-14300

 8.    From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
       122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                              $     19,320.38


 9.    Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                         Total claim
       From Part 4 on Schedule E/F, copy the following:

       9a. Domestic support obligations (Copy line 6a.)                                                   $                  0.00

       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                          $                  0.00

       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                $                  0.00

       9d. Student loans. (Copy line 6f.)                                                                 $            120,000.00

       9e. Obligations arising out of a separation agreement or divorce that you did not report as
           priority claims. (Copy line 6g.)                                                               $                  0.00

       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)            +$                  0.00


       9g. Total. Add lines 9a through 9f.                                                           $            120,000.00




Official Form 106Sum                             Summary of Your Assets and Liabilities and Certain Statistical Information                   page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
                                              Case 19-14300                           Doc 36         Filed 05/24/19              Page 3 of 52                              5/24/19 3:33PM


 Fill in this information to identify your case and this filing:

 Debtor 1                    Christopher Brian Dorsey
                             First Name                                 Middle Name                    Last Name

 Debtor 2
 (Spouse, if filing)         First Name                                 Middle Name                    Last Name


 United States Bankruptcy Court for the:                      DISTRICT OF MARYLAND

 Case number            19-14300                                                                                                                                  Check if this is an
                                                                                                                                                                  amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                           12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

        No. Go to Part 2.

        Yes. Where is the property?




 1.1                                                                            What is the property? Check all that apply
        301B 17th Street                                                               Single-family home                          Do not deduct secured claims or exemptions. Put
        Street address, if available, or other description                                                                         the amount of any secured claims on Schedule D:
                                                                                       Duplex or multi-unit building
                                                                                                                                   Creditors Who Have Claims Secured by Property.
                                                                                       Condominium or cooperative

                                                                                       Manufactured or mobile home
                                                                                                                                   Current value of the      Current value of the
        Ocean City                        MD        21842-0000                         Land                                        entire property?          portion you own?
        City                              State              ZIP Code                  Investment property                               $382,200.00                 $382,200.00
                                                                                       Timeshare
                                                                                                                                   Describe the nature of your ownership interest
                                                                                       Other                                       (such as fee simple, tenancy by the entireties, or
                                                                                Who has an interest in the property? Check one     a life estate), if known.
                                                                                       Debtor 1 only                               Fee simple as sole owner
        Worcester                                                                      Debtor 2 only
        County                                                                         Debtor 1 and Debtor 2 only
                                                                                                                                       Check if this is community property
                                                                                       At least one of the debtors and another         (see instructions)
                                                                                Other information you wish to add about this item, such as local
                                                                                property identification number:
                                                                                The debtor works in Ocean City and this is where he stays during his
                                                                                work days.




Official Form 106A/B                                                                  Schedule A/B: Property                                                                    page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy
                                              Case 19-14300                       Doc 36           Filed 05/24/19                 Page 4 of 52                                    5/24/19 3:33PM

 Debtor 1         Christopher Brian Dorsey                                                                                      Case number (if known)          19-14300

        If you own or have more than one, list here:
 1.2                                                                         What is the property? Check all that apply
        301A 17th Street                                                              Single-family home                              Do not deduct secured claims or exemptions. Put
        Street address, if available, or other description                                                                            the amount of any secured claims on Schedule D:
                                                                                      Duplex or multi-unit building
                                                                                                                                      Creditors Who Have Claims Secured by Property.
                                                                                      Condominium or cooperative

                                                                                      Manufactured or mobile home
                                                                                                                                      Current value of the          Current value of the
        Ocean City                        MD        21842-0000                        Land                                            entire property?              portion you own?
        City                              State              ZIP Code                 Investment property                                    $341,130.00                     $341,130.00
                                                                                      Timeshare
                                                                                                                                      Describe the nature of your ownership interest
                                                                                      Other                                           (such as fee simple, tenancy by the entireties, or
                                                                             Who has an interest in the property? Check one           a life estate), if known.
                                                                                      Debtor 1 only                                   Fee simple as sole owner
        Worcester                                                                     Debtor 2 only
        County                                                                        Debtor 1 and Debtor 2 only
                                                                                                                                           Check if this is community property
                                                                                      At least one of the debtors and another              (see instructions)
                                                                             Other information you wish to add about this item, such as local
                                                                             property identification number:
                                                                             investment rental property


 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for
    pages you have attached for Part 1. Write that number here...........................................................................=>                                $723,330.00

 Part 2: Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

        No
        Yes


  3.1     Make:         Chevy                                           Who has an interest in the property? Check one                 Do not deduct secured claims or exemptions. Put
                                                                                                                                       the amount of any secured claims on Schedule D:
          Model:        Tahoe                                              Debtor 1 only                                               Creditors Who Have Claims Secured by Property.
          Year:         2016                                               Debtor 2 only                                               Current value of the         Current value of the
          Approximate mileage:                                             Debtor 1 and Debtor 2 only                                  entire property?             portion you own?
          Other information:                                               At least one of the debtors and another


                                                                           Check if this is community property                                 $31,799.00                     $31,799.00
                                                                           (see instructions)



  3.2     Make:         BMW                                             Who has an interest in the property? Check one                 Do not deduct secured claims or exemptions. Put
                                                                                                                                       the amount of any secured claims on Schedule D:
          Model:        X3                                                 Debtor 1 only                                               Creditors Who Have Claims Secured by Property.
          Year:         2018                                               Debtor 2 only                                               Current value of the         Current value of the
          Approximate mileage:                                             Debtor 1 and Debtor 2 only                                  entire property?             portion you own?
          Other information:                                               At least one of the debtors and another
         Purchased 3/16/19; value listed
         is cash price less 20%.                                           Check if this is community property                                 $33,600.00                     $33,600.00
                                                                           (see instructions)




Official Form 106A/B                                                             Schedule A/B: Property                                                                                page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                          Best Case Bankruptcy
                                        Case 19-14300                       Doc 36         Filed 05/24/19              Page 5 of 52                                  5/24/19 3:33PM

 Debtor 1        Christopher Brian Dorsey                                                                           Case number (if known)       19-14300
4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

        No
        Yes

  4.1    Make:       Regal Marine                              Who has an interest in the property? Check one
                                                                                                                              Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule D:
         Model:      2700                                            Debtor 1 only                                            Creditors Who Have Claims Secured by Property.
         Year:       2012                                            Debtor 2 only                                            Current value of the     Current value of the
                                                                     Debtor 1 and Debtor 2 only                               entire property?         portion you own?
         Other information:                                          At least one of the debtors and another
                                                                     Check if this is community property                             $57,750.00                  $57,750.00
         Mileage of 250 hrs.                                         (see instructions)


                     Triton trailer & 2
  4.2    Make:       Yamaha skis                               Who has an interest in the property? Check one                 Do not deduct secured claims or exemptions. Put
                     Elite WCII, FA1800N                                                                                      the amount of any secured claims on Schedule D:
         Model:      VX1100C-P                                       Debtor 1 only                                            Creditors Who Have Claims Secured by Property.
         Year:       2014 & 2015                                     Debtor 2 only                                            Current value of the     Current value of the
                                                                     Debtor 1 and Debtor 2 only                               entire property?         portion you own?
         Other information:                                          At least one of the debtors and another
         2015 Trition Elite WCII trailer --                          Check if this is community property                             $18,570.00                  $18,570.00
         worth 2K                                                    (see instructions)

         2014 Ymaha FA1800N jet ski
         and 2015 Ymaha VX1100C-P
         jetski - worth $16,570



 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
   .pages you have attached for Part 2. Write that number here.............................................................................=>               $141,719.00


 Part 3: Describe Your Personal and Household Items
 Do you own or have any legal or equitable interest in any of the following items?                                                                   Current value of the
                                                                                                                                                     portion you own?
                                                                                                                                                     Do not deduct secured
                                                                                                                                                     claims or exemptions.
6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware
     No
        Yes. Describe.....

                                    furniture for all rooms, appliances, household itmes, pool table,
                                    etc.                                                                                                                          $40,000.00


7. Electronics
   Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
              including cell phones, cameras, media players, games
      No
        Yes. Describe.....

                                    TVs, computers, stereos, etc.                                                                                                 $10,000.00


8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
               other collections, memorabilia, collectibles
        No
        Yes. Describe.....




Official Form 106A/B                                                       Schedule A/B: Property                                                                         page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                             Best Case Bankruptcy
                                                 Case 19-14300                              Doc 36                Filed 05/24/19     Page 6 of 52                            5/24/19 3:33PM

 Debtor 1         Christopher Brian Dorsey                                                                                         Case number (if known)   19-14300
9. Equipment for sports and hobbies
   Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
             musical instruments
        No
        Yes. Describe.....

10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
      No
        Yes. Describe.....

                                            12 guns -- estimate                                                                                                           $10,000.00


11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
      No
        Yes. Describe.....

                                            clothes and shoes -- estimate                                                                                                   $5,000.00


12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
        No
        Yes. Describe.....

13. Non-farm animals
    Examples: Dogs, cats, birds, horses
     No
        Yes. Describe.....

                                            2 dogs and 3 cats.                                                                                                              $1,000.00


14. Any other personal and household items you did not already list, including any health aids you did not list
        No
        Yes. Give specific information.....


 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
     for Part 3. Write that number here ..............................................................................                                                 $66,000.00


 Part 4: Describe Your Financial Assets
 Do you own or have any legal or equitable interest in any of the following?                                                                                  Current value of the
                                                                                                                                                              portion you own?
                                                                                                                                                              Do not deduct secured
                                                                                                                                                              claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
     No
        Yes................................................................................................................

                                                                                                                                      Cash                                    $500.00


17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                  institutions. If you have multiple accounts with the same institution, list each.
     No
     Yes........................                                     Institution name:



Official Form 106A/B                                                                       Schedule A/B: Property                                                                 page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                     Best Case Bankruptcy
                                            Case 19-14300               Doc 36         Filed 05/24/19            Page 7 of 52                              5/24/19 3:33PM

 Debtor 1         Christopher Brian Dorsey                                                                    Case number (if known)      19-14300


                                          17.1.    checking                 NGFCU -- estimate                                                               $132.00


                                                   investment
                                          17.2.    account                  Fidelity                                                                      $2,861.00


18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
     No
     Yes..................        Institution or issuer name:


                                                  un-vested restricted stock units in Fidelity account ## 4930
                                                  conditioned on future performance ($371,592 face amount); the
                                                  anual bonus actually received is drawn from this stock fund.                                                  $0.00


                                                  Fidelity                                                                                              $26,592.00


19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
    joint venture
        No
        Yes. Give specific information about them...................
                                   Name of entity:                                                             % of ownership:

20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
        No
        Yes. Give specific information about them
                                    Issuer name:

21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
     No
        Yes. List each account separately.
                                Type of account:                            Institution name:

                                          SEP                               retirement account with Fidelity                                          $207,248.00


                                          SEP                               Fidelity retirment account.                                                 $15,145.00


22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
        No
        Yes. .....................                                          Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
        No
        Yes.............             Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
        No
        Yes.............             Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
        No
        Yes. Give specific information about them...

Official Form 106A/B                                                   Schedule A/B: Property                                                                   page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                                        Case 19-14300                Doc 36        Filed 05/24/19        Page 8 of 52                              5/24/19 3:33PM

 Debtor 1       Christopher Brian Dorsey                                                               Case number (if known)   19-14300

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
        No
        Yes. Give specific information about them...

27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
        No
        Yes. Give specific information about them...

 Money or property owed to you?                                                                                                     Current value of the
                                                                                                                                    portion you own?
                                                                                                                                    Do not deduct secured
                                                                                                                                    claims or exemptions.

28. Tax refunds owed to you
      No
        Yes. Give specific information about them, including whether you already filed the returns and the tax years.......




                                                         possible tax refund for 2018 --pending              State                                $4,731.00


29. Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
        No
        Yes. Give specific information......


30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
              benefits; unpaid loans you made to someone else
      No
        Yes. Give specific information..

                                                      HSA account                                                                                   $529.00


31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
      No
        Yes. Name the insurance company of each policy and list its value.
                                 Company name:                                                Beneficiary:                           Surrender or refund
                                                                                                                                     value:

                                         whole life insurance with The Best Of
                                         America                                              Lisa Dorsey, wife                                   $8,823.00


32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
    someone has died.
        No
        Yes. Give specific information..


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
        No
        Yes. Describe each claim.........

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
        No

Official Form 106A/B                                                 Schedule A/B: Property                                                             page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
                                              Case 19-14300                         Doc 36              Filed 05/24/19                     Page 9 of 52                            5/24/19 3:33PM

 Debtor 1         Christopher Brian Dorsey                                                                                              Case number (if known)   19-14300

        Yes. Describe each claim.........

35. Any financial assets you did not already list
        No
        Yes. Give specific information..


 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
     for Part 4. Write that number here.....................................................................................................................                $266,561.00


 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
       No. Go to Part 6.
       Yes. Go to line 38.



 Part 6:    Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
            If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
           No. Go to Part 7.
           Yes. Go to line 47.


 Part 7:          Describe All Property You Own or Have an Interest in That You Did Not List Above


53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership
        No
        Yes. Give specific information.........


 54. Add the dollar value of all of your entries from Part 7. Write that number here ....................................                                                          $0.00

 Part 8:         List the Totals of Each Part of this Form

 55. Part 1: Total real estate, line 2 ......................................................................................................................                 $723,330.00
 56. Part 2: Total vehicles, line 5                                                                         $141,719.00
 57. Part 3: Total personal and household items, line 15                                                     $66,000.00
 58. Part 4: Total financial assets, line 36                                                                $266,561.00
 59. Part 5: Total business-related property, line 45                                                             $0.00
 60. Part 6: Total farm- and fishing-related property, line 52                                                    $0.00
 61. Part 7: Total other property not listed, line 54                                             +               $0.00

 62. Total personal property. Add lines 56 through 61...                                                    $474,280.00               Copy personal property total             $474,280.00

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                      $1,197,610.00




Official Form 106A/B                                                               Schedule A/B: Property                                                                               page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                           Best Case Bankruptcy
4/26/2019                           Case 19-14300          301
                                                            Doc17th36
                                                                    St # B,Filed
                                                                            Ocean 05/24/19
                                                                                  City, MD 21842 -Page
                                                                                                  realtor.com®
                                                                                                           10 of   52



  Log In

  Sign Up




  Advertise

  Buy


  Sell

  Rent

  Mortgage

  Find Realtors®

  My Home

  News & Insights



  Advertise


          Ocean City, MD                                                                                                     Public      Owner




                                                                                                                                          1 / 20

                                                                                                                         Est.   $382,200 
                                                                                                                           Track Your Home Value


         
         Map
                    3
                  beds
                             2
                            baths
                                    1,506
                                    sq ft
                                            2,447
                                            sqft lot

  Commute Time    301 17th St # B, Ocean City, MD 21842



      Share         Edit Facts                                                                                    Request a FREE Analysis



https://www.realtor.com/realestateandhomes-detail/301-17th-St-B_Ocean-City_MD_21842_M55211-42293                                                    1/7
4/26/2019                            Case 19-14300                301
                                                                   Doc17th36
                                                                           St # B,Filed
                                                                                   Ocean 05/24/19
                                                                                         City, MD 21842 -Page
                                                                                                         realtor.com®
                                                                                                                  11 of      52
 Property Overview - NEWLY RENOVATED! Canal Front Fee Simple Townhome Unit.All New Interior Includes: Designer Kitchen with Granite & Stainless;
 Porcelain Tiled Designer Baths; Open Concept Living with Hardwood Flooring; Canal Front Master with attached Bath; Huge Laundry/Mud Room off
 Garage; Oversized 2 Car Garage; Off Street Parking for 2 Additional Cars; Bonus Space for Workshop or Additional Storage. Oversized Deck with Long
 Read More   

                 34.15%                                                                                $57.70K
                 More expensive than                                                                   Since last sold
                 nearby properties                                                                    in 2015      

                                                            $1,897
                                                            Rental Estimate    


   Own this home?
   Check out your owner dashboard to:
     Track your home's value and comps
     Update the important details and photos
     Easily compare similar homes in your area



                                                                                                                         Claim your home




       Home Value
 In the last 4 years, this home has increased its value by 29%.

                                                                                                                                              $550K

         April 2019
         ● This home    $382,200
                                                                                                                                              $500K



                                                                                                                                              $450K



                                                                                                                                              $400K



                                                                                                                                              $350K



                                                                                                                                              $300K



                                                                                                                                              $250K
                       2016                                    2017                                     2018                           2019

 Estimated values are not a substitute for professional expertise. Contact your REALTOR® for a market assessment.




                                                   Are you the owner of 301 17th St # B?
                                                    Learn how to maximize your home value.
                                                                                                               Track Your Home




 
https://www.realtor.com/realestateandhomes-detail/301-17th-St-B_Ocean-City_MD_21842_M55211-42293                                                  2/7
4/26/2019                         Case 19-14300           Doc 36       SDAT: Real05/24/19
                                                                         Filed    Property SearchPage     12 of 52

  Real Property Data Search

  Search Result for WORCESTER COUNTY
       View Map                      View GroundRent Redemption                                    View GroundRent Registration

       Tax Exempt:                                             Special Tax Recapture:
       Exempt Class:                                           NONE
    Account Identifier:                   District - 10 Account Number - 374588
                                                                Owner Information
    Owner Name:                           DORSEY CHRISTOPHER                     Use:                         RESIDENTIAL
                                          BRIAN                                  Principal Residence:         YES
    Mailing Address:                      301 17TH ST UNIT B                     Deed Reference:              /06607/ 00445
                                          OCEAN CITY MD 21842-0000
                                                         Location & Structure Information
    Premises Address:                     301B 17TH ST                           Legal Description:           LOT 42B
                                          OCEAN CITY 21842-0000                                               S SIDE 17TH ST
                                                                                                              TWNHSE SUB NEPTUNE DEV
       Map:      Grid:     Parcel:      Sub             Subdivision:       Section:     Block:      Lot:      Assessment       Plat
                                        District:                                                             Year:            No:
       0111      0009      3342                         0000                                        42B       2018             Plat      241/
                                                                                                                               Ref:      62

       Special Tax Areas:                                      Town:                                    OCEAN CITY
                                                               Ad Valorem:
                                                               Tax Class:

       Primary Structure              Above Grade Living               Finished Basement               Property Land            County Use
       Built                          Area                             Area                            Area
       1988                           1,490 SF                                                         2,447 SF                 000000

       Stories      Basement          Type              Exterior       Full/Half Bath         Garage            Last Major Renovation
       2            NO                END UNIT          SIDING         2 full                 1Att/1Carport
                                                                   Value Information
                                             Base Value                 Value                    Phase-in Assessments
                                                                        As of                    As of              As of
                                                                        01/01/2018               07/01/2018         07/01/2019
      Land:                                  150,000                    192,500
      Improvements                           99,800                     152,600
      Total:                                 249,800                    345,100                  281,567                  313,333
      Preferential Land:                     0                                                                            0
                                                                Transfer Information
       Seller: ROSENBLIT ROBERT C & MARY                       Date: 07/29/2015                                  Price: $439,900
       ELLEN &
       Type: ARMS LENGTH IMPROVED                              Deed1: /06607/ 00445                              Deed2:

       Seller: JOSIE AND MARIA'S INCORPORATED                  Date: 10/15/2003                                  Price: $440,000
       Type: ARMS LENGTH IMPROVED                              Deed1: SVH /03904/ 00548                          Deed2:

       Seller:                                                 Date:                                             Price:
       Type:                                                   Deed1:                                            Deed2:
                                                               Exemption Information
    Partial Exempt                        Class                                 07/01/2018                    07/01/2019
    Assessments:
    County:                               000                                     0.00
    State:                                000                                     0.00
    Municipal:                            000                                     0.00|0.00                   0.00|0.00
       Tax Exempt:                                             Special Tax Recapture:
       Exempt Class:                                           NONE

sdat.dat.maryland.gov/RealProperty/Pages/default.aspx                                                                                           1/2
5/9/2018                        Case 19-14300           What Is36
                                                        Doc     My House Worth?
                                                                     Filed      | Home ValuePage
                                                                           05/24/19          Estimator
                                                                                                   13 of 52

                                                                                                                     Sign In



                                                   Your Red n Estimate

                                                           301 17th St Unit A


                                                    $341,130
                                                      −$39K since sold in 2016


                                            Estimate based on 1 baths, 1,506 sq. ft.
                                                              Edit Home Facts


                                                              I'm the Owner

                                Track this home’s value in our free Home Report email.




                                                                   D
                                                      C            F
                                                     A
                                                               E
                                                               B



                                                                                                Report
                                                                                           Map data    a map
                                                                                                    ©2018    error
                                                                                                           Google




,120
816
812
544
556
 232
Sq.
 q.
 q. Ft.
    Ft.
     Ft.
     Comparable Homes

    C
    D
    A
    B
    E
    F
    SOLD
    12/15/17
    10/20/17
    6/23/17
    9/19/17
    12/16/17
    10/27/17
                                Sell Your Home for Only a 1% Listing Fee
                                     Request a free, no-obligation consultation with a
                                                      Red n Agent.

                                             We’ll get back to you within one hour.

  First Name




https://www.redfin.com/what-is-my-home-worth?propertyId=15463895                                                               1/3
5/9/2018                        Case 19-14300           What Is36
                                                        Doc     My House Worth?
                                                                     Filed      | Home ValuePage
                                                                           05/24/19          Estimator
                                                                                                   14 of 52
  Last Name




  Email




  Phone

   (       )   -



                                                        Request Consultation

                                    By signing up you agree to the Terms of Service and Privacy Policy.




                                  How We Calculate the Red n Estimate

       The most accurate online estimate
       According to an independent study of on-market homes, the Red n Estimate is the most accurate among leading
       automated home-value tools. We provide the most accurate value of a home for sale—more than twice as likely to be
       within 3% of the home's selling price as other top online home-value estimators. Like other estimates, this is not a
       formal appraisal or substitute for the in-person expertise of a real estate agent or professional appraiser.



       Based on the most up-to-date data available
       Red n has complete and direct access to multiple listing services (MLSs), the databases that real estate agents use to
       list properties. We use MLS data on recently sold homes in your area to calculate your property's current market value.



       Backed by Red n Agent expertise
       When you're ready for a professional home-value assessment, a Red n real estate agent can evaluate your home in
       person and give you pricing recommendations based on its unique characteristics. Talk to a Red n Agent who
       specializes in your area for a free consultation.




                                    More Resources for Home Estimates


                                                        Popular Searches
https://www.redfin.com/what-is-my-home-worth?propertyId=15463895                                                                 2/3
5/9/2018                                      What Is36
                                Case 19-14300 Doc     My House Worth?
                                                           Filed      | Home ValuePage
                                                                 05/24/19          Estimator
                                                                                         15 of 52
                                           What is a home appraisal?
                                                 How much is commission?


                                                       Tools & Calculators
                                                     Home sale calculator
                                                Home affordability calculator


                                                    Real Estate Resources
                                                Top-rated real estate agents
                                                     Search homes for sale




     About                                                           Referrals
     Press                                                           Mobile
     Investor Relations                                              Feedback
     Research                                                        Contact Us
     Blog                                                            Help
     Jobs




     Updated February 2018: By searching, you agree to the Terms of Use, and Privacy Policy.

     Copyright: © 2018 Red n. All rights reserved. Patent pending.

            California BRE #01521930

     TREC: Info About Brokerage Services, Consumer Protection Notice

     If you are using a screen reader, or having trouble reading this website, please call Red n Customer Support for help at 1-
     844-759-7732.




https://www.redfin.com/what-is-my-home-worth?propertyId=15463895                                                                   3/3
4/26/2019                         Case 19-14300           Doc 36       SDAT: Real05/24/19
                                                                         Filed    Property SearchPage     16 of 52

  Real Property Data Search

  Search Result for WORCESTER COUNTY
       View Map                      View GroundRent Redemption                                   View GroundRent Registration

       Tax Exempt:                                             Special Tax Recapture:
       Exempt Class:                                           NONE
    Account Identifier:                    District - 10 Account Number - 041546
                                                                Owner Information
    Owner Name:                            DORSEY CHRISTOPHER B                Use:                          RESIDENTIAL
                                                                               Principal Residence:          YES
    Mailing Address:                       308 17TH ST UNIT A                  Deed Reference:               /06812/ 00067
                                           OCEAN CITY MD 21842-0000
                                                         Location & Structure Information
    Premises Address:                      301A 17TH ST                        Legal Description:            LOT 42A
                                           OCEAN CITY 21842-0000                                             S SIDE 17TH ST
                                           Waterfront                                                        TWNHSE SUB NEPTUNE DEV
       Map:      Grid:     Parcel:      Sub             Subdivision:       Section:     Block:      Lot:     Assessment       Plat
                                        District:                                                            Year:            No:
       0111      0009      3342                         1604                                        42A      2018             Plat   241/
                                                                                                                              Ref:   62

       Special Tax Areas:                                      Town:                                    OCEAN CITY
                                                               Ad Valorem:
                                                               Tax Class:

       Primary Structure              Above Grade Living               Finished Basement              Property Land            County Use
       Built                          Area                             Area                           Area
       1988                           1,490 SF                                                        2,344 SF

       Stories      Basement          Type              Exterior       Full/Half Bath      Garage               Last Major Renovation
       2            NO                END UNIT          SIDING         2 full              1Att/1Carport
                                                                   Value Information
                                             Base Value                 Value                    Phase-in Assessments
                                                                        As of                    As of              As of
                                                                        01/01/2018               07/01/2018         07/01/2019
      Land:                                  150,000                    175,000
      Improvements                           98,700                     147,500
      Total:                                 248,700                    322,500                  273,300                 297,900
      Preferential Land:                     0                                                                           0
                                                                Transfer Information
       Seller: ROSENBLIT ROBERT C & MARY                       Date: 07/22/2016                                  Price: $380,031
       ELLEN &
       Type: ARMS LENGTH IMPROVED                              Deed1: /06812/ 00067                              Deed2:

       Seller: JOSIE AND MARIA'S INCORPORATED                  Date: 10/15/2003                                  Price: $440,000
       Type: ARMS LENGTH IMPROVED                              Deed1: SVH /03904/ 00548                          Deed2:

       Seller: MURRAY ROLAND N JR                              Date: 09/15/1987                                  Price: $70,000
       Type: ARMS LENGTH IMPROVED                              Deed1: WCL /01360/ 00075                          Deed2:
                                                               Exemption Information
    Partial Exempt Assessments:            Class                               07/01/2018                    07/01/2019
    County:                                000                                 0.00
    State:                                 000                                 0.00
    Municipal:                             000                                 0.00|0.00                     0.00|0.00
       Tax Exempt:                                             Special Tax Recapture:
       Exempt Class:                                           NONE


sdat.dat.maryland.gov/RealProperty/Pages/default.aspx                                                                                       1/2
Case 19-14300   Doc 36   Filed 05/24/19   Page 17 of 52
Case 19-14300   Doc 36   Filed 05/24/19   Page 18 of 52
Case 19-14300   Doc 36   Filed 05/24/19   Page 19 of 52
4/29/2019                        Case 19-14300               DocScreen
                                                                  36 Shot 2019-04-26
                                                                       Filed         at 7.10.49Page
                                                                              05/24/19         PM.png 20 of 52




https://mail.google.com/mail/u/0/?tab=rm#inbox?projector=1                                                       1/1
                                       Case 19-14300                      Doc 36      Filed 05/24/19            Page 21 of 52                             5/24/19 3:33PM


 Fill in this information to identify your case:

 Debtor 1                 Christopher Brian Dorsey
                          First Name                        Middle Name                 Last Name

 Debtor 2
 (Spouse if, filing)      First Name                        Middle Name                 Last Name


 United States Bankruptcy Court for the:              DISTRICT OF MARYLAND

 Case number           19-14300
 (if known)                                                                                                                               Check if this is an
                                                                                                                                          amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                    4/16

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

           You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)

           You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on            Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                    portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

      2014 & 2015 Triton trailer & 2 Yamaha                          $18,570.00                                                11 USC § 522(b)(3)(B)
      skis Elite WCII, FA1800N VX1100C-P
      2015 Trition Elite WCII trailer -- worth                                             100% of fair market value, up to
      2K                                                                                   any applicable statutory limit
      2014 Ymaha FA1800N jet ski and
      2015 Ymaha VX1100C-P jetski - worth
      $16,570
      Line from Schedule A/B: 4.2

      furniture for all rooms, appliances,                           $40,000.00                                                11 USC § 522(b)(3)(B)
      household itmes, pool table, etc.
      Line from Schedule A/B: 6.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

      TVs, computers, stereos, etc.                                  $10,000.00                                                11 USC § 522(b)(3)(B)
      Line from Schedule A/B: 7.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

      2 dogs and 3 cats.                                              $1,000.00                                                11 USC § 522(b)(3)(B)
      Line from Schedule A/B: 13.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                      page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                                       Case 19-14300                   Doc 36         Filed 05/24/19            Page 22 of 52                             5/24/19 3:33PM



     Brief description of the property and line on             Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     Cash                                                                $500.00                                   $500.00     Md. Code Ann., Cts. & Jud.
     Line from Schedule A/B: 16.1                                                                                              Proc. § 11-504(f)(1)(i)(1)
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     checking: NGFCU -- estimate                                         $132.00                                               11 USC § 522(b)(3)(B)
     Line from Schedule A/B: 17.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     investment account: Fidelity                                      $2,861.00                                 $2,861.00     11 USC § 522(b)(3)(B)
     Line from Schedule A/B: 17.2
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Fidelity                                                         $26,592.00                                 $6,000.00     Md. Code Ann., Cts. & Jud.
     Line from Schedule A/B: 18.2                                                                                              Proc. § 11-504(b)(5)
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Fidelity                                                         $26,592.00                                 $4,500.00     Md. Code Ann., Cts. & Jud.
     Line from Schedule A/B: 18.2                                                                                              Proc. § 11-504(f)(1)(i)(1)
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     SEP: retirement account with Fidelity                           $207,248.00                              $198,375.00      Md. Code Ann., Cts. & Jud.
     Line from Schedule A/B: 21.1                                                                                              Proc. § 11-504(h)
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     SEP: Fidelity retirment account.                                 $15,145.00                               $15,145.00      Md. Code Ann., Cts. & Jud.
     Line from Schedule A/B: 21.2                                                                                              Proc. § 11-504(h)
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     whole life insurance with The Best Of                             $8,823.00                                               Md. Code Ann., Ins. §
     America                                                                                                                   16-111(a)
     Beneficiary: Lisa Dorsey, wife                                                        100% of fair market value, up to
     Line from Schedule A/B: 31.1                                                          any applicable statutory limit


 3. Are you claiming a homestead exemption of more than $160,375?
    (Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)
           No
           Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                   No
                   Yes




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                      page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                                          Case 19-14300                   Doc 36            Filed 05/24/19          Page 23 of 52                                5/24/19 3:33PM


 Fill in this information to identify your case:

 Debtor 1                   Christopher Brian Dorsey
                            First Name                      Middle Name                       Last Name

 Debtor 2
 (Spouse if, filing)        First Name                      Middle Name                       Last Name


 United States Bankruptcy Court for the:              DISTRICT OF MARYLAND

 Case number           19-14300
 (if known)                                                                                                                                       Check if this is an
                                                                                                                                                  amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                         12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space
is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case
number (if known).
1. Do any creditors have claims secured by your property?
           No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
           Yes. Fill in all of the information below.
 Part 1:        List All Secured Claims
                                                                                                            Column A               Column B                Column C
 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
 for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As   Amount of claim        Value of collateral     Unsecured
 much as possible, list the claims in alphabetical order according to the creditor’s name.                  Do not deduct the      that supports this      portion
                                                                                                            value of collateral.   claim                   If any
         American Credit
 2.1                                              Describe the property that secures the claim:                 $35,217.00               $33,600.00            $1,617.00
         Acceptance LLC
         Creditor's Name                          2018 BMW X3
                                                  Purchased 3/16/19; value listed is
         PO Box 4419                              cash price less 20%.
                                                  As of the date you file, the claim is: Check all that
         Wilmington, OH                           apply.
         45177-4419                                   Contingent
         Number, Street, City, State & Zip Code       Unliquidated
                                                      Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
     Debtor 1 only                                    An agreement you made (such as mortgage or secured
                                                       car loan)
     Debtor 2 only
       Debtor 1 and Debtor 2 only                     Statutory lien (such as tax lien, mechanic's lien)
     At least one of the debtors and another          Judgment lien from a lawsuit
       Check if this claim relates to a               Other (including a right to offset)    Motor Vehicle Title Lien
       community debt

 Date debt was incurred          3/19                      Last 4 digits of account number




Official Form 106D                                Schedule D: Creditors Who Have Claims Secured by Property                                                      page 1 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
                                          Case 19-14300                    Doc 36              Filed 05/24/19            Page 24 of 52                      5/24/19 3:33PM



 Debtor 1 Christopher Brian Dorsey                                                                            Case number (if known)   19-14300
               First Name                  Middle Name                      Last Name


         Fidelity Brokerage
 2.2                                                                                                                   $6,998.00        $207,248.00             $0.00
         Services LLC                               Describe the property that secures the claim:
         Creditor's Name                            SEP: retirement account with
                                                    Fidelity
                                                    As of the date you file, the claim is: Check all that
         900 Salem St                               apply.
         Smithfield, RI 02917                            Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
                                                          car loan)
    Debtor 2 only
       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)    Retirement loan possessory liens
       community debt

 Date debt was incurred          9/27/16                     Last 4 digits of account number


         Fidelity Brokerage
 2.3                                                                                                                   $1,875.00        $207,248.00             $0.00
         Services LLC                               Describe the property that secures the claim:
         Creditor's Name                            SEP: retirement account with
                                                    Fidelity
                                                    As of the date you file, the claim is: Check all that
         900 Salem St                               apply.
         Smithfield, RI 02917                            Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
                                                          car loan)
    Debtor 2 only
       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)    Retirement loan possessory lien
       community debt

 Date debt was incurred          9/27/16                     Last 4 digits of account number


 2.4     Lafayette FCU                              Describe the property that secures the claim:                    $43,196.80          $57,750.00             $0.00
         Creditor's Name                            2012 Regal Marine 2700
                                                    Mileage of 250 hrs.
         3535 University
                                                    As of the date you file, the claim is: Check all that
         Boulevard West                             apply.
         Kensington, MD 20895                            Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
                                                          car loan)
    Debtor 2 only
       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)    Motor Vehicle Title Lien
       community debt

 Date debt was incurred                                      Last 4 digits of account number         an21




Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                        page 2 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                                          Case 19-14300                    Doc 36              Filed 05/24/19            Page 25 of 52                      5/24/19 3:33PM



 Debtor 1 Christopher Brian Dorsey                                                                            Case number (if known)   19-14300
               First Name                  Middle Name                      Last Name


         North American Savings
 2.5                                                                                                                $442,264.00         $382,200.00     $60,064.00
         Bank                                       Describe the property that secures the claim:
         Creditor's Name                            301B 17th Street Ocean City, MD
                                                    21842 Worcester County
                                                    The debtor works in Ocean City and
                                                    this is where he stays during his
                                                    work days.
                                                    As of the date you file, the claim is: Check all that
         12498 S. 71 Highway                        apply.
         Grandview, MO 64030                             Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
                                                          car loan)
    Debtor 2 only
       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)    Deed of Trust
       community debt

 Date debt was incurred          6-2016                      Last 4 digits of account number         0198

         North American Savings
 2.6                                                                                                                $336,271.00         $341,130.00             $0.00
         Bank                                       Describe the property that secures the claim:
         Creditor's Name                            301A 17th Street Ocean City, MD
                                                    21842 Worcester County
                                                    investment rental property
                                                    As of the date you file, the claim is: Check all that
         12498 S. 71 Highway                        apply.
         Grandview, MO 64030                             Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
                                                          car loan)
    Debtor 2 only
       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)    deed of trust
       community debt

 Date debt was incurred          7-2016                      Last 4 digits of account number         1238




Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                        page 3 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                                          Case 19-14300                    Doc 36              Filed 05/24/19            Page 26 of 52                                  5/24/19 3:33PM



 Debtor 1 Christopher Brian Dorsey                                                                            Case number (if known)        19-14300
               First Name                  Middle Name                      Last Name


 2.7     Northrop Grumman FCU                       Describe the property that secures the claim:                    $11,299.00                 $18,570.00                  $0.00
         Creditor's Name                            2014 & 2015 Triton trailer & 2
                                                    Yamaha skis Elite WCII, FA1800N
                                                    VX1100C-P
                                                    2015 Trition Elite WCII trailer --
                                                    worth 2K
                                                    2014 Ymaha FA1800N jet ski and
                                                    2015 Ymaha VX1100C-P jetski -
                                                    worth $16,570
                                                    As of the date you file, the claim is: Check all that
         Box 47009                                  apply.
         Gardena, CA 90247-6809                          Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)    Motor Vehicle Title Lien (skis to be verified)
       community debt

 Date debt was incurred          12/2015                     Last 4 digits of account number


 2.8     Tower FCU                                  Describe the property that secures the claim:                    $48,487.00                 $31,799.00          $16,688.00
         Creditor's Name                            2016 Chevy Tahoe

                                                    As of the date you file, the claim is: Check all that
         7901 Sandy Spring Rd                       apply.
         Laurel, MD 20707                                Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
                                                          car loan)
    Debtor 2 only
       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)    Motor Vehicle Title Lien
       community debt

 Date debt was incurred          9/2/16                      Last 4 digits of account number         8857


   Add the dollar value of your entries in Column A on this page. Write that number here:                                    $925,607.80
   If this is the last page of your form, add the dollar value totals from all pages.
   Write that number here:                                                                                                   $925,607.80

 Part 2:     List Others to Be Notified for a Debt That You Already Listed
 Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
 trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
 than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any
 debts in Part 1, do not fill out or submit this page.

          Name, Number, Street, City, State & Zip Code                                                On which line in Part 1 did you enter the creditor?   2.1
          CarMax Auto Superstore, Inc.
          45210 Towlern Place                                                                         Last 4 digits of account number
          Sterling, VA 20165




Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                                    page 4 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                Best Case Bankruptcy
                                         Case 19-14300                    Doc 36           Filed 05/24/19                Page 27 of 52                                      5/24/19 3:33PM


 Fill in this information to identify your case:

 Debtor 1                   Christopher Brian Dorsey
                            First Name                      Middle Name                       Last Name

 Debtor 2
 (Spouse if, filing)        First Name                      Middle Name                       Last Name


 United States Bankruptcy Court for the:              DISTRICT OF MARYLAND

 Case number            19-14300
 (if known)                                                                                                                                               Check if this is an
                                                                                                                                                          amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                     12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).
 Part 1:        List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?

           No. Go to Part 2.
           Yes.
 Part 2:        List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

           No. You have nothing to report in this part. Submit this form to the court with your other schedules.

           Yes.

 4.    List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
       unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
       than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of
       Part 2.
                                                                                                                                                              Total claim

 4.1          American Express                                        Last 4 digits of account number         1000                                                      $10,114.00
              Nonpriority Creditor's Name
              Customer Service                                        When was the debt incurred?             various
              PO Box 981535
              El Paso, TX 79998-1531
              Number Street City State Zip Code                       As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.

                  Debtor 1 only                                           Contingent
                  Debtor 2 only                                           Unliquidated
                  Debtor 1 and Debtor 2 only                              Disputed
                  At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

                  Check if this claim is for a community                  Student loans
              debt                                                       Obligations arising out of a separation agreement or divorce that you did not
              Is the claim subject to offset?                         report as priority claims

                  No                                                      Debts to pension or profit-sharing plans, and other similar debts

                                                                                           credit-approx; claim not admitted- subject
                  Yes                                                     Other. Specify   to creditor proof




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                                  Page 1 of 10
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                              26140                                                Best Case Bankruptcy
                                       Case 19-14300                   Doc 36            Filed 05/24/19               Page 28 of 52                           5/24/19 3:33PM

 Debtor 1 Christopher Brian Dorsey                                                                       Case number (if known)         19-14300

 4.2      Barclay bank -- Card Services                              Last 4 digits of account number       2817                                             $1,411.00
          Nonpriority Creditor's Name
          PO Box 8802                                                When was the debt incurred?           various
          Wilmington, DE 19899
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         credit-approx; claim not admitted- subject
              Yes                                                       Other. Specify   to creditor proof


 4.3      Barclay bank -- Card Services                              Last 4 digits of account number       5272                                             $2,251.00
          Nonpriority Creditor's Name
          PO Box 8802                                                When was the debt incurred?           various
          Wilmington, DE 19899
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         credit-approx; claim not admitted- subject
              Yes                                                       Other. Specify   to creditor proof


 4.4      Best Buy Credit Services                                   Last 4 digits of account number       2980                                               $717.00
          Nonpriority Creditor's Name
          PO Box 790441                                              When was the debt incurred?           various
          Saint Louis, MO 63179
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         credit-approx; claim not admitted- subject
              Yes                                                       Other. Specify   to creditor proof




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 2 of 10
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                       Case 19-14300                   Doc 36            Filed 05/24/19               Page 29 of 52                           5/24/19 3:33PM

 Debtor 1 Christopher Brian Dorsey                                                                       Case number (if known)         19-14300

 4.5      BMW Financial Services                                     Last 4 digits of account number       3609                                                   $0.00
          Nonpriority Creditor's Name
          Regional Service center                                    When was the debt incurred?           3/16
          PO Box 3608
          Dublin, OH 43016
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   leased vehicle balance -- estimate


 4.6      Brooks Brothers                                            Last 4 digits of account number       6626                                               $508.00
          Nonpriority Creditor's Name
          PO Box 6403                                                When was the debt incurred?           various
          Sioux Falls, SD 57117-6403
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         credit-approx; claim not admitted- subject
              Yes                                                       Other. Specify   to creditor proof


 4.7      Capital One                                                Last 4 digits of account number       0758                                           $22,525.00
          Nonpriority Creditor's Name
          PO Box 30285                                               When was the debt incurred?           various
          Salt Lake City, UT 84130-0285
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         credit-approx; claim not admitted- subject
              Yes                                                       Other. Specify   to creditor proof




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 3 of 10
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                       Case 19-14300                   Doc 36            Filed 05/24/19               Page 30 of 52                           5/24/19 3:33PM

 Debtor 1 Christopher Brian Dorsey                                                                       Case number (if known)         19-14300

 4.8      Capital One                                                Last 4 digits of account number       2468                                             $1,553.00
          Nonpriority Creditor's Name
          PO Box 30285                                               When was the debt incurred?           various
          Salt Lake City, UT 84130-0285
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         credit-approx; claim not admitted- subject
              Yes                                                       Other. Specify   to creditor proof


 4.9      Capital One                                                Last 4 digits of account number       9316                                             $2,472.00
          Nonpriority Creditor's Name
          PO Box 30285                                               When was the debt incurred?           various
          Salt Lake City, UT 84130-0285
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         credit-approx; claim not admitted- subject
              Yes                                                       Other. Specify   to creditor proof


 4.1
 0        Capital One                                                Last 4 digits of account number       9603                                               $286.00
          Nonpriority Creditor's Name
          PO Box 30285                                               When was the debt incurred?           various
          Salt Lake City, UT 84130-0285
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         credit-approx; claim not admitted- subject
              Yes                                                       Other. Specify   to creditor proof




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 4 of 10
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                       Case 19-14300                   Doc 36            Filed 05/24/19               Page 31 of 52                           5/24/19 3:33PM

 Debtor 1 Christopher Brian Dorsey                                                                       Case number (if known)         19-14300

 4.1
 1        Citi                                                       Last 4 digits of account number       2145                                           $16,866.00
          Nonpriority Creditor's Name
          PO Box 6062                                                When was the debt incurred?           various
          Sioux Falls, SD 57117
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         credit-approx; claim not admitted- subject
              Yes                                                       Other. Specify   to creditor proof


 4.1
 2        Gilbart Dental Care of Frederick                           Last 4 digits of account number                                                          $156.00
          Nonpriority Creditor's Name
          174 Thomas Johnson Dr., Ste 101                            When was the debt incurred?
          Frederick, MD 21702
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   dental bill.


 4.1
 3        Home Depot Credit Services                                 Last 4 digits of account number       2534                                               $394.00
          Nonpriority Creditor's Name
          PO box 790328                                              When was the debt incurred?           various
          Saint Louis, MO 63179
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         credit-approx; claim not admitted- subject
              Yes                                                       Other. Specify   to creditor proof




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 5 of 10
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                       Case 19-14300                   Doc 36            Filed 05/24/19               Page 32 of 52                           5/24/19 3:33PM

 Debtor 1 Christopher Brian Dorsey                                                                       Case number (if known)         19-14300

 4.1
 4        Internal Revenue Service                                   Last 4 digits of account number                                                      $23,773.00
          Nonpriority Creditor's Name
          Centralized Insolvency Operation                           When was the debt incurred?           2013
          POB 7346
          Philadelphia, PA 19101-7346
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   income tax owed in 2013 -- estimate


 4.1
 5        Internal Revenue Service                                   Last 4 digits of account number                                                      $21,394.00
          Nonpriority Creditor's Name
          Centralized Insolvency Operation                           When was the debt incurred?           2014
          POB 7346
          Philadelphia, PA 19101-7346
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         income tax owed in 2014 (IRS assessed on
              Yes                                                       Other. Specify   7-3-17).


 4.1
 6        Kohl's                                                     Last 4 digits of account number       x513                                               $126.00
          Nonpriority Creditor's Name
          POB 3043                                                   When was the debt incurred?           various
          Milwaukee, WI 53201-3043
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         credit-approx; claim not admitted- subject
              Yes                                                       Other. Specify   to creditor proof




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 6 of 10
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                       Case 19-14300                   Doc 36            Filed 05/24/19               Page 33 of 52                           5/24/19 3:33PM

 Debtor 1 Christopher Brian Dorsey                                                                       Case number (if known)         19-14300

 4.1
 7        Lafayette FCU                                              Last 4 digits of account number       BL22                                           $10,976.00
          Nonpriority Creditor's Name
          3535 University Boulevard West                             When was the debt incurred?           various
          Kensington, MD 20895
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         credit-approx; claim not admitted- subject
              Yes                                                       Other. Specify   to creditor proof


 4.1
 8        Navient                                                    Last 4 digits of account number                                                     $120,000.00
          Nonpriority Creditor's Name
          Department of education Loan                               When was the debt incurred?
          Servicing
          PO box 9635
          Wilkes Barre, PA 18773-9635
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
                                                                     Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another
              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify
                                                                                         student loan.
 4.1
 9        Northrop Grumman FCU                                       Last 4 digits of account number       0005;ious                                      $28,916.00
          Nonpriority Creditor's Name
          Box 47009                                                  When was the debt incurred?
          Gardena, CA 90247-6809
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   signature loan




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 7 of 10
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                       Case 19-14300                   Doc 36            Filed 05/24/19               Page 34 of 52                           5/24/19 3:33PM

 Debtor 1 Christopher Brian Dorsey                                                                       Case number (if known)         19-14300

 4.2
 0        Northrop Grumman FCU                                       Last 4 digits of account number       card                                             $9,370.00
          Nonpriority Creditor's Name
          Box 47009                                                  When was the debt incurred?
          Gardena, CA 90247-6809
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         credit-approx; claim not admitted- subject
              Yes                                                       Other. Specify   to creditor proof


 4.2
 1        Potomac Edison                                             Last 4 digits of account number                                                        $2,916.48
          Nonpriority Creditor's Name
          PO box 3615                                                When was the debt incurred?           various
          Akron, OH 44309
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   utility


 4.2      Synchrony Bank -- Dick's Sporting
 2        Goods                                                      Last 4 digits of account number       4071                                             $2,188.00
          Nonpriority Creditor's Name
          PO Box 965003                                              When was the debt incurred?           various
          Orlando, FL 32896-5003
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         credit-approx; claim not admitted- subject
              Yes                                                       Other. Specify   to creditor proof




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 8 of 10
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                       Case 19-14300                   Doc 36            Filed 05/24/19               Page 35 of 52                                   5/24/19 3:33PM

 Debtor 1 Christopher Brian Dorsey                                                                       Case number (if known)          19-14300

 4.2
 3         Synchrony Bank --Walmart                                  Last 4 digits of account number       6779                                                       $865.00
           Nonpriority Creditor's Name
           PO box 965024                                             When was the debt incurred?           various
           Orlando, FL 32896
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                   Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         credit-approx; claim not admitted- subject
              Yes                                                       Other. Specify   to creditor proof


                                                                                                           Adventist
 4.2                                                                                                       Physician
 4         Transworld Systems Inc.                                   Last 4 digits of account number       SVC                                                      $1,057.00
           Nonpriority Creditor's Name
           500 Virginia Dr., Ste 514                                 When was the debt incurred?
           Fort Washington, PA 19034
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                   Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   medical bill

 Part 3:      List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Adventist Physician SVC-PRBH                                  Line 4.24 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 64742                                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Baltimore, MD 21264
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 ARSI                                                          Line 4.1 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 555 St. Charles Dr., Ste 100                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Thousand Oaks, CA 91360
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Central Credit Services LLC                                   Line 4.1 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 500 North Franklin Turnpike, Ste 200                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 Ramsey, NJ 07446
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Mark J. Muffoletto                                            Line 4.1 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims


Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 9 of 10
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
                                       Case 19-14300                     Doc 36          Filed 05/24/19               Page 36 of 52                                   5/24/19 3:33PM

 Debtor 1 Christopher Brian Dorsey                                                                       Case number (if known)          19-14300

 3300 North Ridge Rd., #140                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
 Ellicott City, MD 21043
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Northland Group Inc                                           Line 4.11 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 390905                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Minneapolis, MN 55439
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Peroutka & Peroutka, PA                                       Line 4.7 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 8028 Ritchie Hghy, #300                                                                                  Part 2: Creditors with Nonpriority Unsecured Claims
 Pasadena, MD 21122
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Transworld Systems Inc                                        Line 4.24 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 17221                                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Wilmington, DE 19850
                                                               Last 4 digits of account number


 Part 4:      Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.

                                                                                                                                Total Claim
                        6a.   Domestic support obligations                                                  6a.       $                           0.00
        Total
      claims
  from Part 1           6b.   Taxes and certain other debts you owe the government                          6b.       $                           0.00
                        6c.   Claims for death or personal injury while you were intoxicated                6c.       $                           0.00
                        6d.   Other. Add all other priority unsecured claims. Write that amount here.       6d.       $                           0.00

                        6e.   Total Priority. Add lines 6a through 6d.                                      6e.       $                           0.00

                                                                                                                                Total Claim
                        6f.   Student loans                                                                 6f.       $                  120,000.00
        Total
      claims
  from Part 2           6g.   Obligations arising out of a separation agreement or divorce that
                              you did not report as priority claims                                         6g.       $                           0.00
                        6h.   Debts to pension or profit-sharing plans, and other similar debts             6h.       $                           0.00
                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount          6i.
                              here.                                                                                   $                  160,834.48

                        6j.   Total Nonpriority. Add lines 6f through 6i.                                   6j.       $                  280,834.48




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 10 of 10
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
                                         Case 19-14300                      Doc 36   Filed 05/24/19         Page 37 of 52                               5/24/19 3:33PM


 Fill in this information to identify your case:

 Debtor 1                  Christopher Brian Dorsey
                           First Name                         Middle Name              Last Name

 Debtor 2
 (Spouse if, filing)       First Name                         Middle Name              Last Name


 United States Bankruptcy Court for the:               DISTRICT OF MARYLAND

 Case number           19-14300
 (if known)                                                                                                                             Check if this is an
                                                                                                                                        amended filing



Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                     12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1.     Do you have any executory contracts or unexpired leases?
         No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
              Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B:Property (Official Form 106 A/B).

2.     List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
       example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
       and unexpired leases.


           Person or company with whom you have the contract or lease                    State what the contract or lease is for
                           Name, Number, Street, City, State and ZIP Code

     2.1       BMW Financial Services                                                       three-year vehicle lease w/debtor-lessee at $1590.69/mo;
               Regional Service center                                                      expires 3/19. At the end of the lease the debtor has the
               PO Box 3608                                                                  option to purchase at $36,601.
               Dublin, OH 43016

     2.2       Resort Rentals, LLC                                                          The above company has been authorized to act as
               4600 Coastal Hwy                                                             exclusive rental agent for debtor since 1/1/17 regarding
               Ocean City, MD 21842                                                         debtor's rental house located at 301A 17th St., Ocean
                                                                                            City, MD.




Official Form 106G                                 Schedule G: Executory Contracts and Unexpired Leases                                                 Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                                            Case 19-14300                       Doc 36     Filed 05/24/19      Page 38 of 52                          5/24/19 3:33PM


 Fill in this information to identify your case:

 Debtor 1                   Christopher Brian Dorsey
                            First Name                            Middle Name                Last Name

 Debtor 2
 (Spouse if, filing)        First Name                            Middle Name                Last Name


 United States Bankruptcy Court for the:                 DISTRICT OF MARYLAND

 Case number           19-14300
 (if known)                                                                                                                            Check if this is an
                                                                                                                                       amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                             12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (if known). Answer every question.

       1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

           No
           Yes

       2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
       Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

           No. Go to line 3.
           Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?


   3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
      in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
      Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill
      out Column 2.

                Column 1: Your codebtor                                                                      Column 2: The creditor to whom you owe the debt
                Name, Number, Street, City, State and ZIP Code                                               Check all schedules that apply:

    3.1                                                                                                        Schedule D, line
                Name
                                                                                                               Schedule E/F, line
                                                                                                               Schedule G, line
                Number             Street
                City                                      State                               ZIP Code




    3.2                                                                                                        Schedule D, line
                Name
                                                                                                               Schedule E/F, line
                                                                                                               Schedule G, line
                Number             Street
                City                                      State                               ZIP Code




Official Form 106H                                                                       Schedule H: Your Codebtors                                 Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                                     Case 19-14300          Doc 36        Filed 05/24/19              Page 39 of 52                             5/24/19 3:33PM




Fill in this information to identify your case:

Debtor 1                      Christopher Brian Dorsey

Debtor 2
(Spouse, if filing)

United States Bankruptcy Court for the:       DISTRICT OF MARYLAND

Case number               19-14300                                                                      Check if this is:
(If known)
                                                                                                            An amended filing
                                                                                                            A supplement showing postpetition chapter
                                                                                                            13 income as of the following date:

Official Form 106I                                                                                          MM / DD/ YYYY
Schedule I: Your Income                                                                                                                               12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                Debtor 1                                    Debtor 2 or non-filing spouse

       If you have more than one job,                                 Employed                                    Employed
       attach a separate page with           Employment status
       information about additional                                   Not employed                                Not employed
       employers.
                                             Occupation            manager                                     homemaker
       Include part-time, seasonal, or
       self-employed work.                   Employer's name       Northrop Grumman

       Occupation may include student        Employer's address
                                                                   8710 Freeport Pkwy #200
       or homemaker, if it applies.
                                                                   Irving, TX 75063

                                             How long employed there?         10 years

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

                                                                                                      For Debtor 1          For Debtor 2 or
                                                                                                                            non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.          2.    $       19,455.02         $            0.00

3.     Estimate and list monthly overtime pay.                                              3.   +$              0.00       +$           0.00

4.     Calculate gross Income. Add line 2 + line 3.                                         4.    $     19,455.02               $      0.00




Official Form 106I                                                      Schedule I: Your Income                                                   page 1
                               Case 19-14300               Doc 36        Filed 05/24/19                  Page 40 of 52                            5/24/19 3:33PM




Debtor 1   Christopher Brian Dorsey                                                              Case number (if known)    19-14300


                                                                                                     For Debtor 1          For Debtor 2 or
                                                                                                                           non-filing spouse
     Copy line 4 here                                                                     4.         $      19,455.02      $             0.00

5.   List all payroll deductions:
     5a.    Tax, Medicare, and Social Security deductions                                 5a.        $        4,178.37     $               0.00
     5b.    Mandatory contributions for retirement plans                                  5b.        $            0.00     $               0.00
     5c.    Voluntary contributions for retirement plans                                  5c.        $        3,891.33     $               0.00
     5d.    Required repayments of retirement fund loans                                  5d.        $          340.21     $               0.00
     5e.    Insurance                                                                     5e.        $          447.27     $               0.00
     5f.    Domestic support obligations                                                  5f.        $            0.00     $               0.00
     5g.    Union dues                                                                    5g.        $          108.33     $               0.00
     5h.    Other deductions. Specify: contribution to HSA acct                           5h.+       $          416.67 +   $               0.00
6.   Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                       6.     $            9,382.18     $               0.00
7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                  7.     $          10,072.84      $               0.00
8.   List all other income regularly received:
     8a. Net income from rental property and from operating a business,
            profession, or farm
            Attach a statement for each property and business showing gross
            receipts, ordinary and necessary business expenses, and the total
            monthly net income.                                                           8a.        $         246.38      $               0.00
     8b. Interest and dividends                                                           8b.        $           0.00      $               0.00
     8c. Family support payments that you, a non-filing spouse, or a dependent
            regularly receive
            Include alimony, spousal support, child support, maintenance, divorce
            settlement, and property settlement.                                          8c.        $              0.00   $               0.00
     8d. Unemployment compensation                                                        8d.        $              0.00   $               0.00
     8e. Social Security                                                                  8e.        $              0.00   $               0.00
     8f.    Other government assistance that you regularly receive
            Include cash assistance and the value (if known) of any non-cash assistance
            that you receive, such as food stamps (benefits under the Supplemental
            Nutrition Assistance Program) or housing subsidies.
            Specify:                                                                      8f.  $                  0.00   $                 0.00
     8g. Pension or retirement income                                                     8g. $                   0.00   $                 0.00
     8h. Other monthly income. Specify: possible yearly tax refund $5k                    8h.+ $                417.00 + $                 0.00
            annual job bonus net $33,147/12 = $2762                                            $              2,762.00   $                 0.00

9.   Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                             9.     $            3,425.38     $                0.00

10. Calculate monthly income. Add line 7 + line 9.                                    10. $              13,498.22 + $          0.00 = $          13,498.22
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                  11. +$                     0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
    applies                                                                                                                      12.   $          13,498.22
                                                                                                                                       Combined
                                                                                                                                       monthly income
13. Do you expect an increase or decrease within the year after you file this form?
          No.
          Yes. Explain:




Official Form 106I                                                     Schedule I: Your Income                                                      page 2
                                   Case 19-14300                Doc 36             Filed 05/24/19          Page 41 of 52                               5/24/19 3:33PM




Fill in this information to identify your case:

Debtor 1                 Christopher Brian Dorsey                                                           Check if this is:
                                                                                                                An amended filing
Debtor 2                                                                                                        A supplement showing postpetition chapter
(Spouse, if filing)                                                                                             13 expenses as of the following date:

United States Bankruptcy Court for the:   DISTRICT OF MARYLAND                                                        MM / DD / YYYY

Case number           19-14300
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                                    12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
           No. Go to line 2.
           Yes. Does Debtor 2 live in a separate household?
                      No
                      Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2.    Do you have dependents?               No
      Do not list Debtor 1 and              Yes.
                                                   Fill out this information for    Dependent’s relationship to          Dependent’s     Does dependent
      Debtor 2.                                    each dependent..............     Debtor 1 or Debtor 2                 age             live with you?

      Do not state the                                                                                                                        No
      dependents names.                                                             son                                  16                   Yes
                                                                                                                                              No
                                                                                    daughter                             22                   Yes
                                                                                                                                              No
                                                                                                                                              Yes
                                                                                                                                              No
                                                                                                                                              Yes
3.    Do your expenses include                     No
      expenses of people other than
      yourself and your dependents?                Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                         Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                           4. $                             6,100.94

      If not included in line 4:

      4a. Real estate taxes                                                                                4a.    $                                 0.00
      4b. Property, homeowner’s, or renter’s insurance                                                     4b.    $                                 0.00
      4c. Home maintenance, repair, and upkeep expenses                                                    4c.    $                                 0.00
      4d. Homeowner’s association or condominium dues                                                      4d.    $                                 0.00
5.    Additional mortgage payments for your residence, such as home equity loans                            5.    $                                 0.00




Official Form 106J                                                   Schedule J: Your Expenses                                                              page 1
                              Case 19-14300              Doc 36         Filed 05/24/19         Page 42 of 52                          5/24/19 3:33PM




Debtor 1    Christopher Brian Dorsey                                                       Case number (if known)   19-14300

6.    Utilities:
      6a. Electricity, heat, natural gas                                                        6a.   $                        1,000.00
      6b. Water, sewer, garbage collection                                                      6b.   $                          150.00
      6c. Telephone, cell phone, Internet, satellite, and cable services                        6c.   $                          300.00
      6d. Other. Specify:                                                                       6d.   $                            0.00
7.    Food and housekeeping supplies                                                             7.   $                        1,200.00
8.    Childcare and children’s education costs                                                   8.   $                            0.00
9.    Clothing, laundry, and dry cleaning                                                        9.   $                          250.00
10.   Personal care products and services                                                       10.   $                          100.00
11.   Medical and dental expenses                                                               11.   $                          250.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                              12. $                            400.00
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                        13. $                            200.00
14.   Charitable contributions and religious donations                                          14. $                          2,000.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                      15a.   $                         600.00
      15b. Health insurance                                                                    15b.   $                           0.00
      15c. Vehicle insurance                                                                   15c.   $                         900.00
      15d. Other insurance. Specify:                                                           15d.   $                           0.00
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify:                                                                                  16. $                             0.00
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                          17a.   $                        1,017.44
      17b. Car payments for Vehicle 2                                                          17b.   $                          921.34
      17c. Other. Specify: wife's jeep                                                         17c.   $                          500.00
      17d. Other. Specify: monthly payment for jetskis & trailer                               17d.   $                          433.24
            monthly payment for boat                                                                  $                          632.00
            Ocean City Rental property monthly mortgage                                               $                        2,500.00
18. Your payments of alimony, maintenance, and support that you did not report as
    deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).        18. $                                  0.00
19. Other payments you make to support others who do not live with you.                         $                                 0.00
    Specify:                                                                               19.
20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
    20a. Mortgages on other property                                                     20a. $                                2,700.00
    20b. Real estate taxes                                                               20b. $                                    0.00
    20c. Property, homeowner’s, or renter’s insurance                                    20c. $                                    0.00
    20d. Maintenance, repair, and upkeep expenses                                        20d. $                                    0.00
    20e. Homeowner’s association or condominium dues                                     20e. $                                    0.00
21. Other: Specify:   OceanCity residence electricity & gas                                21. +$                                425.00
    OceanCity residence water                                                                   +$                               150.00
    OC residence internet TV combo                                                              +$                               275.00
    OC residence husband food/housekeeping supply                                               +$                               500.00
    OC residence personal care & service                                                        +$                                50.00
    OC residence transportation                                                                 +$                               600.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                          $              24,154.96
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                  $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                     $              24,154.96
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                          23a. $                      13,498.22
    23b. Copy your monthly expenses from line 22c above.                                       23b. -$                     24,154.96

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                              23c. $                     -10,656.74




Official Form 106J                                           Schedule J: Your Expenses                                                     page 2
                                Case 19-14300                 Doc 36           Filed 05/24/19              Page 43 of 52                                  5/24/19 3:33PM




Debtor 1    Christopher Brian Dorsey                                                                  Case number (if known)      19-14300

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
     For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
     modification to the terms of your mortgage?
        No.
        Yes.             Explain here: The debtor's residence is 23921 Barley Field Lance, Dickerson Maryland and this house is
                         titled under wife's name only.

                         The debtor's job location is in Ocean City, so debtor owns a duplex unit and he lives there (301B 17th St,
                         OC, MD 21842) when he works in OC.

                         The debtor also owns a unit in Ocean City and uses it as seasonal rental.




Official Form 106J                                                 Schedule J: Your Expenses                                                                     page 3
                                          Case 19-14300                   Doc 36   Filed 05/24/19         Page 44 of 52                               5/24/19 3:33PM




 Fill in this information to identify your case:

 Debtor 1                    Christopher Brian Dorsey
                             First Name                     Middle Name              Last Name

 Debtor 2
 (Spouse if, filing)         First Name                     Middle Name              Last Name


 United States Bankruptcy Court for the:              DISTRICT OF MARYLAND

 Case number              19-14300
 (if known)                                                                                                                            Check if this is an
                                                                                                                                       amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                           12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                       Sign Below


        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

                No

                Yes. Name of person                                                                              Attach Bankruptcy Petition Preparer’s Notice,
                                                                                                                 Declaration, and Signature (Official Form 119)


       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.

        X /s/ Christopher Brian Dorsey                                               X
              Christopher Brian Dorsey                                                   Signature of Debtor 2
              Signature of Debtor 1

              Date       May 24, 2019                                                    Date




Official Form 106Dec                                       Declaration About an Individual Debtor's Schedules
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                                           Case 19-14300                  Doc 36      Filed 05/24/19               Page 45 of 52                            5/24/19 3:33PM




 Fill in this information to identify your case:

 Debtor 1                  Christopher Brian Dorsey
                           First Name                       Middle Name                  Last Name

 Debtor 2
 (Spouse if, filing)       First Name                       Middle Name                  Last Name


 United States Bankruptcy Court for the:              DISTRICT OF MARYLAND

 Case number           19-14300
 (if known)                                                                                                                                  Check if this is an
                                                                                                                                             amended filing



Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                                4/16
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

 Part 1:        Give Details About Your Marital Status and Where You Lived Before

1.     What is your current marital status?

               Married
               Not married

2.     During the last 3 years, have you lived anywhere other than where you live now?

               No
               Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

        Debtor 1 Prior Address:                                  Dates Debtor 1             Debtor 2 Prior Address:                              Dates Debtor 2
                                                                 lived there                                                                     lived there
        301B 17th St                                             From-To:                       Same as Debtor 1                                    Same as Debtor 1
        Ocean City, MD 21842                                     7/2016 to current                                                               From-To:




3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

               No
               Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

 Part 2         Explain the Sources of Your Income

4.     Did you have any income from employment or from operating a business during this year or the two previous calendar years?
       Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
       If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

               No
               Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income             Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.         (before deductions
                                                                                    exclusions)                                                  and exclusions)

 From January 1 of current year until                 Wages, commissions,                      $311,310.00           Wages, commissions,
 the date you filed for bankruptcy:                                                                                bonuses, tips
                                                   bonuses, tips

                                                       Operating a business                                           Operating a business

Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                                        Case 19-14300                 Doc 36          Filed 05/24/19             Page 46 of 52                             5/24/19 3:33PM

 Debtor 1      Christopher Brian Dorsey                                                                    Case number (if known)   19-14300


                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income            Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.        (before deductions
                                                                                    exclusions)                                                 and exclusions)

 For last calendar year:                              Wages, commissions,                      $412,215.00           Wages, commissions,
 (January 1 to December 31, 2018 )                                                                                 bonuses, tips
                                                   bonuses, tips

                                                       Operating a business                                           Operating a business


 For the calendar year before that:                   Wages, commissions,                      $419,487.00           Wages, commissions,
 (January 1 to December 31, 2017 )                                                                                 bonuses, tips
                                                   bonuses, tips

                                                       Operating a business                                           Operating a business


5.    Did you receive any other income during this year or the two previous calendar years?
      Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment,
      and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
      winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

      List each source and the gross income from each source separately. Do not include income that you listed in line 4.

            No
            Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income from              Sources of income            Gross income
                                                   Describe below.                  each source                    Describe below.              (before deductions
                                                                                    (before deductions and                                      and exclusions)
                                                                                    exclusions)
 For last calendar year:                           rental income from                             $3,688.00
 (January 1 to December 31, 2018 )                 OC rental

 For the calendar year before that:                rental income from                           $11,720.00
 (January 1 to December 31, 2017 )                 OC rental

 For the calendar year:                            rental income from                             $3,840.00
 (January 1 to December 31, 2016 )                 OC rental


 Part 3:      List Certain Payments You Made Before You Filed for Bankruptcy

6.    Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?
           No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
                 individual primarily for a personal, family, or household purpose.”

                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,425* or more?
                          No.      Go to line 7.
                          Yes    List below each creditor to whom you paid a total of $6,425* or more in one or more payments and the total amount you
                                 paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
                                 not include payments to an attorney for this bankruptcy case.
                     * Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.

            Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                 During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                          No.      Go to line 7.
                          Yes      List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not
                                   include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an
                                   attorney for this bankruptcy case.


       Creditor's Name and Address                               Dates of payment            Total amount          Amount you       Was this payment for ...
                                                                                                     paid            still owe
Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                                       Case 19-14300                  Doc 36          Filed 05/24/19             Page 47 of 52                             5/24/19 3:33PM

 Debtor 1      Christopher Brian Dorsey                                                                    Case number (if known)   19-14300


       Creditor's Name and Address                               Dates of payment            Total amount          Amount you       Was this payment for ...
                                                                                                     paid            still owe
       Lafayette FCU                                             monthly payment                  $632.00          $43,197.00          Mortgage
       3535 University Boulevard West                            for the boat.                                                         Car
       Kensington, MD 20895                                                                                                            Credit Card
                                                                                                                                       Loan Repayment
                                                                                                                                       Suppliers or vendors
                                                                                                                                       Other Regal Marine


       Northrop Grumman FCU                                      monthly payments                 $433.24          $11,299.00          Mortgage
       Box 47009                                                 for 2 jetskis and 1                                                   Car
       Gardena, CA 90247-6809                                    trailor.                                                              Credit Card
                                                                                                                                       Loan Repayment
                                                                                                                                       Suppliers or vendors
                                                                                                                                       Other jetskis and
                                                                                                                                    trailor.

       Tower FCU                                                 monthly vehicle                $1,017.44          $58,048.00          Mortgage
       7901 Sandy Spring Rd                                      payment.                                                              Car
       Laurel, MD 20707
                                                                                                                                       Credit Card
                                                                                                                                       Loan Repayment
                                                                                                                                       Suppliers or vendors
                                                                                                                                       Other


       SunTrust Bank                                             monthly payment                  $665.00          $18,000.00          Mortgage
       POB 85024                                                 for wife's vehicle                                                    Car
       Richmond, VA 23285-5024                                   (titled under wif's
                                                                                                                                       Credit Card
                                                                 name and loan is
                                                                                                                                       Loan Repayment
                                                                 under wife's
                                                                 name)                                                                 Suppliers or vendors
                                                                                                                                       Other


7.    Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
      Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations
      of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for
      a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and
      alimony.

            No
            Yes. List all payments to an insider.
       Insider's Name and Address                                Dates of payment            Total amount          Amount you       Reason for this payment
                                                                                                     paid            still owe

8.    Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
      insider?
      Include payments on debts guaranteed or cosigned by an insider.

            No
            Yes. List all payments to an insider
       Insider's Name and Address                                Dates of payment            Total amount          Amount you       Reason for this payment
                                                                                                     paid            still owe      Include creditor's name




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                                        Case 19-14300                  Doc 36         Filed 05/24/19             Page 48 of 52                             5/24/19 3:33PM

 Debtor 1      Christopher Brian Dorsey                                                                    Case number (if known)    19-14300


 Part 4:      Identify Legal Actions, Repossessions, and Foreclosures

9.    Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
      List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
      modifications, and contract disputes.

            No
            Yes. Fill in the details.
       Case title                                                Nature of the case         Court or agency                          Status of the case
       Case number
       Capital One vs. debtor                                    money owed.                District Ct of MD for                       Pending
       060200083332018                                                                      Montgomery County                           On appeal
                                                                                            8552 2nd Ave
                                                                                                                                        Concluded
                                                                                            Silver Spring, MD 20910
                                                                                                                                     Judgment entered 2/22/19:
                                                                                                                                     $1,777.62

       IRS vs. debtor and his spouse                             federal tax lien           Circuit Ct of MD for                        Pending
       102232F                                                                              Montgomery County                           On appeal
                                                                                            50 Maryland Ave
                                                                                                                                        Concluded
                                                                                            Rockville, MD 20850
                                                                                                                                     federal tax lien $18,384.21

       IRS vs. debtor and his spouse.                            federal tax lien           District Ct of MD for                       Pending
       100137F                                                                              Montgomery County                           On appeal
                                                                                            50 Maryland Ave
                                                                                                                                        Concluded
                                                                                            Rockville, MD 20850
                                                                                                                                     tax lien of 35544.50


10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
    Check all that apply and fill in the details below.

            No. Go to line 11.
            Yes. Fill in the information below.
       Creditor Name and Address                                 Describe the Property                                        Date                        Value of the
                                                                                                                                                             property
                                                                 Explain what happened

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
    accounts or refuse to make a payment because you owed a debt?
            No
            Yes. Fill in the details.
       Creditor Name and Address                                 Describe the action the creditor took                        Date action was                Amount
                                                                                                                              taken

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
    court-appointed receiver, a custodian, or another official?

            No
            Yes




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                                        Case 19-14300                 Doc 36          Filed 05/24/19             Page 49 of 52                          5/24/19 3:33PM

 Debtor 1      Christopher Brian Dorsey                                                                    Case number (if known)    19-14300


 Part 5:      List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
            No
            Yes. Fill in the details for each gift.
       Gifts with a total value of more than $600                    Describe the gifts                                       Dates you gave                 Value
       per person                                                                                                             the gifts

       Person to Whom You Gave the Gift and
       Address:

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
        No
            Yes. Fill in the details for each gift or contribution.
       Gifts or contributions to charities that total                Describe what you contributed                            Dates you                      Value
       more than $600                                                                                                         contributed
       Charity's Name
       Address (Number, Street, City, State and ZIP Code)
       St Mary's Catholic Church                                     $2k                                                      3/2017                   $2,000.00
       224 W. Washington St
       Hagerstown, MD 21740


 Part 6:      List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
    or gambling?

            No
            Yes. Fill in the details.
       Describe the property you lost and                   Describe any insurance coverage for the loss                      Date of your      Value of property
       how the loss occurred                                Include the amount that insurance has paid. List pending          loss                           lost
                                                            insurance claims on line 33 of Schedule A/B: Property.

 Part 7:      List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
    consulted about seeking bankruptcy or preparing a bankruptcy petition?
    Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                           Description and value of any property                    Date payment             Amount of
       Address                                                       transferred                                              or transfer was           payment
       Email or website address                                                                                               made
       Person Who Made the Payment, if Not You
       Robert J. Haeger, Esquire                                     $10,435; includes court filing fee and                   2018, 2019.            $10,435.00
       11403 Seneca Forest Circle                                    costs.
       Germantown, MD 20876
       www.haegerlaw.com


       Access Counseling Inc.                                        pre-bankruptcy couseling                                 3/31/19                      $14.95
       633 W. 5th St., Ste 26001
       Los Angeles, CA 90071
       www.accesbk.org




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                                        Case 19-14300                 Doc 36           Filed 05/24/19            Page 50 of 52                           5/24/19 3:33PM

 Debtor 1      Christopher Brian Dorsey                                                                    Case number (if known)    19-14300


17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
    promised to help you deal with your creditors or to make payments to your creditors?
    Do not include any payment or transfer that you listed on line 16.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                           Description and value of any property                    Date payment              Amount of
       Address                                                       transferred                                              or transfer was            payment
                                                                                                                              made

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
    transferred in the ordinary course of your business or financial affairs?
    Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
    include gifts and transfers that you have already listed on this statement.
            No
            Yes. Fill in the details.
       Person Who Received Transfer                                  Description and value of                   Describe any property or        Date transfer was
       Address                                                       property transferred                       payments received or debts      made
                                                                                                                paid in exchange
       Person's relationship to you

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
    beneficiary? (These are often called asset-protection devices.)
            No
            Yes. Fill in the details.
       Name of trust                                                 Description and value of the property transferred                          Date Transfer was
                                                                                                                                                made

 Part 8:       List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
    sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
    houses, pension funds, cooperatives, associations, and other financial institutions.
            No
            Yes. Fill in the details.
       Name of Financial Institution and                         Last 4 digits of          Type of account or           Date account was             Last balance
       Address (Number, Street, City, State and ZIP              account number            instrument                   closed, sold,            before closing or
       Code)                                                                                                            moved, or                         transfer
                                                                                                                        transferred

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
    cash, or other valuables?

            No
            Yes. Fill in the details.
       Name of Financial Institution                                 Who else had access to it?            Describe the contents                  Do you still
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City,                                               have it?
                                                                     State and ZIP Code)


22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

            No
            Yes. Fill in the details.
       Name of Storage Facility                                      Who else has or had access            Describe the contents                  Do you still
       Address (Number, Street, City, State and ZIP Code)            to it?                                                                       have it?
                                                                     Address (Number, Street, City,
                                                                     State and ZIP Code)




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                       Case 19-14300                  Doc 36            Filed 05/24/19               Page 51 of 52                         5/24/19 3:33PM

 Debtor 1      Christopher Brian Dorsey                                                                         Case number (if known)   19-14300


 Part 9:      Identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust
    for someone.

            No
            Yes. Fill in the details.
       Owner's Name                                                  Where is the property?                     Describe the property                           Value
       Address (Number, Street, City, State and ZIP Code)            (Number, Street, City, State and ZIP
                                                                     Code)

 Part 10:     Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

      Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
      toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
      regulations controlling the cleanup of these substances, wastes, or material.
      Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
      to own, operate, or utilize it, including disposal sites.
      Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
      hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

            No
            Yes. Fill in the details.
       Name of site                                                  Governmental unit                             Environmental law, if you        Date of notice
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City, State and      know it
                                                                     ZIP Code)

25. Have you notified any governmental unit of any release of hazardous material?

            No
            Yes. Fill in the details.
       Name of site                                                  Governmental unit                             Environmental law, if you        Date of notice
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City, State and      know it
                                                                     ZIP Code)

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No
            Yes. Fill in the details.
       Case Title                                                    Court or agency                            Nature of the case                  Status of the
       Case Number                                                   Name                                                                           case
                                                                     Address (Number, Street, City,
                                                                     State and ZIP Code)

 Part 11:     Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
                A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time

                A member of a limited liability company (LLC) or limited liability partnership (LLP)

                A partner in a partnership

                An officer, director, or managing executive of a corporation

                An owner of at least 5% of the voting or equity securities of a corporation




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                                        Case 19-14300                 Doc 36          Filed 05/24/19             Page 52 of 52                           5/24/19 3:33PM

 Debtor 1      Christopher Brian Dorsey                                                                    Case number (if known)   19-14300



             No. None of the above applies. Go to Part 12.
             Yes. Check all that apply above and fill in the details below for each business.
        Business Name                                            Describe the nature of the business             Employer Identification number
        Address                                                                                                  Do not include Social Security number or ITIN.
        (Number, Street, City, State and ZIP Code)               Name of accountant or bookkeeper
                                                                                                                 Dates business existed

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
    institutions, creditors, or other parties.

             No
             Yes. Fill in the details below.
        Name                                                     Date Issued
        Address
        (Number, Street, City, State and ZIP Code)

 Part 12:     Sign Below

I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers
are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

 /s/ Christopher Brian Dorsey
 Christopher Brian Dorsey                                                Signature of Debtor 2
 Signature of Debtor 1

 Date      May 24, 2019                                                  Date

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
   No
   Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
   No
   Yes. Name of Person                  . Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
